This opinion is subject to administrative correction before final disposition.




                                Before
                 MONAHAN, DEERWESTER, and BURGTORF
                       Appellate Military Judges

                             _________________________

                               UNITED STATES
                                   Appellee

                                           v.

                             Sergio JACOBO
               Electrician’s Mate Third Class (E-4), U.S. Navy
                                  Appellant

                                 No. 202200048

                             _________________________

                              Decided: 12 August 2022

        Appeal from the United States Navy-Marine Corps Trial Judiciary

                                   Military Judge:
                                   Ann K. Minami

    Sentence adjudged 20 January 2022 by a general court-martial con-
    vened at Naval Base Kitsap, Bremerton, Washington, consisting of a
    military judge sitting alone. Sentence in the Entry of Judgment: reduc-
    tion to E-1, confinement for 42 months, 1 and a dishonorable discharge.




    1 Appellant was credited with 129 days of confinement credit. The convening au-
thority deferred all of the automatic forfeitures from 14 days from the date the sentence
was adjudged until the date the entry of judgment was signed by the military judge.
All of the automatic forfeitures were waived for a period of six months, with the waiver
commencing on the date the entry of judgment was signed by the military judge. The
waived forfeitures were directed to be paid to Appellant’s spouse.
                 United States v. Jacobo, NMCCA No. 202200048
                               Opinion of the Court

                                  For Appellant:
                          Major Brian L. Farrell, USMCR

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
    The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2